Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable.  The prior art of record does not teach:
From claim 1, a decorative lamp comprising: wherein a second end of the light emitting body extends from the second end of the flexible mounting shell and a first end of the light emitting body is positioned within the flexible mounting shell; a tail plug positioned at least partially within the flexible mounting shell adjacent the first end of the flexible mounting shell, wherein the tail plug has a diameter greater than a diameter of the through hole and is configured to deform the flexible mounting shell upon insertion in the through hole, and wherein the flexible mounting shell is configured such that the second end of the light emitting body is installed through the first end of the flexible mounting shell.
Claims 2-4 and 7-9 collectively depend on claim 1.
Regarding claims 5 and 6, the reasons provided in paragraphs 21-22 on page 6 of Non-Final Office Action of January 1, 2021, and including in claim 5: such that a head of the light emitting body protrudes from a second end of the mounting shell; inserting the tail plug into the mounting shell through a first end of the mounting shell.
From claim 10, a decorative lamp comprising: wherein the first end of the light emitting body is positioned within the through hole in the mounting shell and the second end of the light emitting body extends from the second end of the mounting shell, and wherein the mounting shell is configured such that the second end of the light emitting body is installed through the first end of the mounting shell; and a tail plug having a first end and a second end opposite the first end, wherein the tail plug has a diameter greater than a diameter of the through hole and the first end of the mounting shell is flexible to receive the tail plug, and wherein the tail plug is configured to deform the flexible mounting shell upon insertion of the tail plug into the flexible mounting shell.
Claims 11-15 depend on claim 10.
From claim 16, a method of manufacturing a decorative lamp, the method comprising the steps of: welding a plurality of wires to a corresponding plurality of pins extending from a first end of a light 
Claims 17-20 depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority Documents electronically retrieved by USPTO from participating IP office on April 13, 2021 is acknowledged.  These certified copies are of record as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Non-Final Office Action on January 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

April 16, 2021
AC